                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

LOIS S. CHAPPELL                                                          PLAINTIFF

Vs.                                CASE NO. 3:19CV214 JM

PEPSICO and FRITO LAY                                                 DEFENDANTS



                                            ORDER

       On July 30, 2019, the Court ordered Plaintiff to file an amended complaint and to provide

the mailing addresses of the Defendants within fourteen (14) days. Plaintiff was warned that

failure to do so may result in dismissal of her case. Plaintiff has not filed an amended complaint

or provided the mailing addresses of the Defendants. Pursuant to Rule 41(b), the Court finds that

the case must be involuntarily dismissed without prejudice for failure to follow the Court=s

Order. See Link v. Wabash Railroad Co., 370 U.S. 626, 82 S.Ct. 1386 (1962).

       The Clerk is directed to close the case. All pending motions are terminated.

       IT IS SO ORDERED this 29th day of August, 2019.



                                                   UNITED STATES DISTRICT JUDGE
